Case 6:14-cv-02036-CEM-LRH Document 236 Filed 12/17/19 Page 1 of 4 PageID 2855



                                IN THE UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

 BLUE MOON MARKETING, LLC,                                        )
                                                                  )
               Plaintiff/                                         )
               Counter-Defendant,                                 )     Case No. 6:14-cv-02036-CEM-TBS
                                                                  )
 v.                                                               )
                                                                  )
 SCOTT R. MATTHEWS, et al.,                                       )
                                                                  )
               Defendant/                                         )
               Counter-Plaintiff.                                 )
                                                                  )

           MOTION FOR ORDER TO SHOW CAUSE WHY SCOTT MATTHEWS’S
      COUNTERCLAIMS SHOULD NOT BE DISMISSED FOR LACK OF PROSECUTION

                COME          NOW          Plaintiff/Counter-Defendant,                                     BLUE           MOON

      MARKETING, LLC and Third-Party Defendants, DARYL DUPREE and

      BRIAN MacGREGOR, by and through their undersigned counsel,

      and move this Court to DISMISS Scott Matthews’s counterclaims

      (Doc. 8) for lack of prosecution.

      I.        Legal Standard

                A motion to dismiss for lack of prosecution is governed

      by Rule 41(b), which provides:

                          If the plaintiff fails to prosecute or to
                          comply with these rules or a court order,
                          a defendant may move to dismiss the
                          action or any claim against it.

      Fed. R. Civ. Proc. Rule 41(b).




      Blue Moon Marketing, LLC v. Matthews et al., 6:14-cv-2036       Motion to Dismiss Scott Matthews’s Counterclaims, Page 1 of 4
Case 6:14-cv-02036-CEM-LRH Document 236 Filed 12/17/19 Page 2 of 4 PageID 2856



    II.       Procedural History

              On      January           7,       2014,          Matthews         filed         an       answer          and

    counterclaims against Blue Moon Marketing, LLC. (Doc. 8.)

              On January 12, 2015, Matthews’s then counsel, Clyde

    DeWitt, filed a motion to withdraw as counsel. (Doc. 142.) An

    order (Doc. 143) was entered on January 12, 2015, leaving

    Matthews pro se, which he has been ever since.

              On April 17, 2015, the case was stayed as to Matthews.

    (Doc. 163.)

              On or about October 6, 2016, in the related bankruptcy

    case, Matthews entered into a settlement agreement, stating

    he would “dismiss any counterclaims” in this case. (Doc. 198-

    1 at 4, ¶ 7.) (Order approving at 198-2.)

              On      November             22,       2016,        Matthews           filed          a    status           of

    bankruptcy proceedings. (Doc. 197.) Therein, he wrote, “I ask

    the      courts          and       the       judge          to   review         this        case.         I     don’t

    understand why or how this case has continued . . . .” He has

    not filed anything since.

              On August 16, 2019, the court reopened the case and ended

    the stay. (Doc. 206.)

    III. Analysis

              Under         Rule        41(b),           a      district         court         may       dismiss            a

    complaint for failure to prosecute. Goforth v. Owens, 766

    F.2d        1533,         1535        (11th          Cir.        1985).        Here,         based          on      the


    Blue Moon Marketing, LLC v. Matthews et al., 6:14-cv-2036    Motion to Dismiss Scott Matthews’s Counterclaims, Page 2 of 4
Case 6:14-cv-02036-CEM-LRH Document 236 Filed 12/17/19 Page 3 of 4 PageID 2857



    settlement agreement in the bankruptcy case, Matthews was

    required to have already dismissed his counterclaim. Based on

    his non-prosecution of his counterclaim and comment in Doc.

    197 (“I don’t understand why or how this case has continued”),

    it      appears            Matthews             has         no   interest             in       pursuing             his

    counterclaim. Therefore, the court should require him to show

    cause why it should not be dismissed for lack of prosecution.

              WHEREFORE,               Plaintiff,               Blue     Moon        Marketing              LLC,        and

    Third-Party Defendants, DARYL DUPREE and BRIAN MacGREGOR,

    request this Honorable Court enter an order requiring SCOTT

    MATTHEWS to show cause why his counterclaim should not be

    dismissed for lack of prosecution.


                                         CERTIFICATE OF CONFERRAL

              I hereby certify that on December 17, 19, prior to filing

    this motion, I called Scott Matthews to confer about the issue

    herein. When I told him who I was and what case I was calling

    about, he said that he was represented in this case by

    Attorney Charlie Price. I told him that I did not see a notice

    of appearance from Mr. Price, but did not want to speak to

    him if he was represented by an attorney. He confirmed that,

    yes, he was represented. I then attempted to call Mr. Price,

    but his number forwarded to another law firm, who told me Mr.

    Price had retired. I then called Mr. Matthews a second time




    Blue Moon Marketing, LLC v. Matthews et al., 6:14-cv-2036    Motion to Dismiss Scott Matthews’s Counterclaims, Page 3 of 4
Case 6:14-cv-02036-CEM-LRH Document 236 Filed 12/17/19 Page 4 of 4 PageID 2858



    and said I had been told Mr. Price had retired. I told him

    that I just needed to confer because his counterclaims were

    still pending and I wanted to file a motion to dismiss them

    for lack of prosecution. He could not tell me whether he would

    agree with the dismissal. I told him that he should consult

    with an attorney.

                                                                /s/ Cynthia Conlin, Esq.
                                                                CYNTHIA CONLIN, ESQ.
                                                                Florida Bar No. 47012

                                           CERTIFICATE OF SERVICE

              I hereby certify that on December 17, 19, the date of

    filing this motion, a true and correct copy of the foregoing

    has been furnished via CM/ECF. Additionally, a copy is being

    mailed to Scott Matthews at 7051 Bramlea Lane, Windermere, FL

    34786.

                                                                Attorneys for Blue Moon
                                                                Marketing, LLC and Daryl
                                                                DuPree:

                                                                Cynthia Conlin & Associates
                                                                1824 E. Robinson Street
                                                                Orlando, Florida 32803
                                                                Tel. 407-965-5519
                                                                Fax 407-545-4397
                                                                www.ConlinPA.com

                                                                /s/ Cynthia Conlin, Esq.
                                                                CYNTHIA CONLIN, ESQ.
                                                                Florida Bar No. 47012
                                                                cynthia@conlinpa.com
                                                                Secondary Email for Service:
                                                                service@conlinpa.com




    Blue Moon Marketing, LLC v. Matthews et al., 6:14-cv-2036     Motion to Dismiss Scott Matthews’s Counterclaims, Page 4 of 4
